Case: 16-15078    Date Filed: 11/28/2017   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15078
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:15-cr-00018-CAR-CHW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                   versus

JACKIE WILLIAMS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                     ________________________

                            (November 28, 2017)

Before MARCUS, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-15078     Date Filed: 11/28/2017    Page: 2 of 5


      Jackie Williams pleaded guilty to one count of wire fraud in violation of 18

U.S.C. § 1343. Williams appeals her 70-month sentence, imposed as a variance

above the guideline range of 33 to 41 months. On appeal, Williams argues that

her sentence is procedurally and substantively unreasonable. First, Williams

argues that her sentence is procedurally unreasonable because the district court

failed to provide a sufficiently compelling justification for imposing an upward

variance. Second, Williams argues that her sentence is substantively unreasonable

because the district court improperly relied on only the deterrence factor under 18

U.S.C. § 3553(a) in imposing her sentence.

      This Court reviews the reasonableness of a sentence under a deferential

abuse of discretion standard of review. Gall v. United States, 552 U.S. 38, 41

(2007). The party challenging the sentence bears the burden of establishing that

the sentence is unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th

Cir. 2010).

      The reasonableness of a sentence is assessed using a two-step process. Gall,
552 U.S. at 51. First, this Court determines whether the district court committed

procedural error when sentencing the defendant, such as failing to consider the

§ 3553(a) factors, improperly calculating the guideline range, or inadequately

explaining the chosen sentence. Id. When the district court imposes a sentence

that deviates from the guideline range, it must provide a justification that is


                                           2
               Case: 16-15078     Date Filed: 11/28/2017    Page: 3 of 5


“sufficiently compelling to support the degree of the variance.” Id. at 50. Though

explanation of the sentence is required, the sentencing court is under no duty to

“articulate [its] findings and reasoning with great detail.” United States v. Irey,

612 F.3d 1160, 1195 (11th Cir. 2010) (en banc). Rather, the district court “should

set forth enough to satisfy the appellate court that [it] has considered the parties’

arguments and has a reasoned basis for exercising [its] own legal decisionmaking

authority.” Rita v. United States, 551 U.S. 338, 356 (2007).

      Second, this Court examines whether the sentence is substantively

reasonable under the totality of the circumstances. Gall, 552 U.S. at 51. The

district court must impose a sentence “sufficient, but not greater than necessary to

comply with the purposes” listed in 18 U.S.C. § 3553(a)(2), including the need to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment for the offense, deter criminal conduct, and protect the public from the

defendant’s future criminal conduct. 18 U.S.C. § 3553(a)(2). The district court

must also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the kinds of sentences available, the applicable

guideline range, the pertinent policy statements of the Sentencing Commission, the

need to avoid unwarranted sentencing disparities, and the need to provide

restitution to victims. 18 U.S.C. §§ 3553(a)(1), (3)–(7). This Court commits the




                                           3
              Case: 16-15078     Date Filed: 11/28/2017     Page: 4 of 5


weight to be accorded any § 3553(a) factor to the discretion of the district court.

United States v. Barrington, 648 F.3d 1178, 1204 (11th Cir. 2011).

      The district court did not impose a procedurally or substantively

unreasonable sentence when it sentenced Williams above the guideline range.

First, the court did not commit any procedural error in explaining its deviation

from the guideline range. The court explained that the guideline range did not

reflect the seriousness of Williams’s crime and was insufficient to deter her from

committing similar crimes in the future. The court further noted the statements

made by the victims of Williams’s crime and the substantial loss they had suffered.

By emphasizing the seriousness of Williams’s crime and the need to deter her from

committing similar crimes in the future, the district court set forth an explanation

that was sufficient to show that it “had a reasoned basis for exercising [its] own

legal decisionmaking authority.” Rita, 551 U.S. at 356. The reasons were also

sufficiently compelling to support the degree of the variance. Gall, 552 U.S. at 50.

Thus, the district court did not commit procedural error.

      Further, the district court did not impose a substantively unreasonable

sentence by improperly weighing the “deterrence” factor under § 3553(a). First,

the court found the need for deterrence especially important in this case

considering the scope and seriousness of Williams’s crime. Additionally, the court

noted that it was “terrible” how Williams took advantage of her victims. The court


                                          4
              Case: 16-15078     Date Filed: 11/28/2017    Page: 5 of 5


emphasized the victims’ extensive financial loss and indicated that, based on its

experience, it was unlikely that the victims would receive restitution. Accordingly,

the record indicates that the district court considered not only the need for

deterrence, but also other § 3553(a) factors, such as the seriousness of the crime,

the need to protect the public, and the need for restitution in imposing the upward

variance. 18 U.S.C. § 3553(a)(2), (7). Thus, the sentence was substantively

reasonable.

      For the reasons set forth above, the district court’s sentencing decision falls

well within the range of reasonableness provided by the abuse-of-discretion

standard. Thus, we affirm Williams’s sentence.


      AFFIRMED.




                                           5